
	

113 HR 997 IH: English Language Unity Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 997
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. King of Iowa (for
			 himself, Mr. Westmoreland,
			 Mr. Gingrey of Georgia,
			 Mr. Palazzo,
			 Mr. Nunnelee,
			 Mr. Coble,
			 Mr. Hall, Mr. Simpson, Mr.
			 Jones, Mr. Franks of
			 Arizona, Mr. Buchanan,
			 Mr. Miller of Florida,
			 Mr. Wolf, Mr. Rohrabacher, Mr.
			 Stivers, Mr. Broun of
			 Georgia, Mr. Turner,
			 Mr. Rogers of Kentucky,
			 Mr. McClintock,
			 Mr. Gibbs,
			 Ms. Foxx, Mr. Latta, Mr.
			 Barletta, Mr. Boustany,
			 Mr. Salmon,
			 Mr. Kingston,
			 Mr. McCaul,
			 Mr. McIntyre,
			 Mr. Graves of Missouri,
			 Mr. Rahall,
			 Mr. Luetkemeyer,
			 Mr. Duncan of Tennessee,
			 Mr. Shuster,
			 Mr. Tiberi,
			 Mr. Jordan, and
			 Mr. Gohmert) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce, and in addition to the
			 Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To declare English as the official language of the United
		  States, to establish a uniform English language rule for naturalization, and to
		  avoid misconstructions of the English language texts of the laws of the United
		  States, pursuant to Congress’ powers to provide for the general welfare of the
		  United States and to establish a uniform rule of naturalization under article
		  I, section 8, of the Constitution.
	
	
		1.Short titleThis Act may be cited as the
			 English Language Unity Act of
			 2013.
		2.FindingsThe Congress finds and declares the
			 following:
			(1)The United States
			 is comprised of individuals from diverse ethnic, cultural, and linguistic
			 backgrounds, and continues to benefit from this rich diversity.
			(2)Throughout the
			 history of the United States, the common thread binding individuals of
			 differing backgrounds has been the English language.
			(3)Among the powers
			 reserved to the States respectively is the power to establish the English
			 language as the official language of the respective States, and otherwise to
			 promote the English language within the respective States, subject to the
			 prohibitions enumerated in the Constitution of the United States and in laws of
			 the respective States.
			3.English as
			 official language of the United States
			(a)In
			 generalTitle 4, United States Code, is amended by adding at the
			 end the following new chapter:
				
					6Official
				language
						161.Official
				language of the United StatesThe official language of the United States
				is English.
						162.Preserving and
				enhancing the role of the official languageRepresentatives of the Federal Government
				shall have an affirmative obligation to preserve and enhance the role of
				English as the official language of the Federal Government. Such obligation
				shall include encouraging greater opportunities for individuals to learn the
				English language.
						163.Official
				functions of Government to be conducted in English
							(a)Official
				functionsThe official functions of the Government of the United
				States shall be conducted in English.
							(b)ScopeFor
				the purposes of this section, the term United States means the
				several States and the District of Columbia, and the term official
				refers to any function that (i) binds the Government, (ii) is required by law,
				or (iii) is otherwise subject to scrutiny by either the press or the
				public.
							(c)Practical
				effectThis section shall apply to all laws, public proceedings,
				regulations, publications, orders, actions, programs, and policies, but does
				not apply to—
								(1)teaching of
				languages;
								(2)requirements under
				the Individuals with Disabilities Education Act;
								(3)actions,
				documents, or policies necessary for national security, international
				relations, trade, tourism, or commerce;
								(4)actions or
				documents that protect the public health and safety;
								(5)actions or
				documents that facilitate the activities of the Bureau of the Census in
				compiling any census of population;
								(6)actions that
				protect the rights of victims of crimes or criminal defendants; or
								(7)using terms of art
				or phrases from languages other than English.
								164.Uniform English
				language rule for naturalization
							(a)Uniform language
				testing standardAll citizens should be able to read and
				understand generally the English language text of the Declaration of
				Independence, the Constitution, and the laws of the United States made in
				pursuance of the Constitution.
							(b)CeremoniesAll
				naturalization ceremonies shall be conducted in English.
							165.Rules of
				constructionNothing in this
				chapter shall be construed—
							(1)to prohibit a
				Member of Congress or any officer or agent of the Federal Government, while
				performing official functions, from communicating unofficially through any
				medium with another person in a language other than English (as long as
				official functions are performed in English);
							(2)to limit the
				preservation or use of Native Alaskan or Native American languages (as defined
				in the Native American Languages Act);
							(3)to disparage any
				language or to discourage any person from learning or using a language;
				or
							(4)to be inconsistent
				with the Constitution of the United States.
							166.StandingA person injured by a violation of this
				chapter may in a civil action (including an action under chapter 151 of title
				28) obtain appropriate
				relief.
						.
			(b)Clerical
			 amendmentThe table of chapters at the beginning of title 4,
			 United States Code, is amended by inserting after the item relating to chapter
			 5 the following new item:
				
					
						Chapter 6. Official
				Language
					
					.
			4.General rules of
			 construction for English language texts of the Laws of the United
			 States
			(a)In
			 generalChapter 1 of title 1, United States Code, is amended by
			 adding at the end the following new section:
				
					9.General rules of
				construction for laws of the United States
						(a)English language
				requirements and workplace policies, whether in the public or private sector,
				shall be presumptively consistent with the Laws of the United States.
						(b)Any ambiguity in
				the English language text of the Laws of the United States shall be resolved,
				in accordance with the last two articles of the Bill of Rights, not to deny or
				disparage rights retained by the people, and to reserve powers to the States
				respectively, or to the
				people.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 1 of
			 title 1, is amended by inserting after the item relating to section 8 the
			 following new item:
				
					
						9. General Rules of Construction for Laws
				of the United
				States.
					
					.
			5.Implementing
			 regulationsThe Secretary of
			 Homeland Security shall, within 180 days after the date of enactment of this
			 Act, issue for public notice and comment a proposed rule for uniform testing
			 English language ability of candidates for naturalization, based upon the
			 principles that—
			(1)all citizens
			 should be able to read and understand generally the English language text of
			 the Declaration of Independence, the Constitution, and the laws of the United
			 States which are made in pursuance thereof; and
			(2)any exceptions to
			 this standard should be limited to extraordinary circumstances, such as
			 asylum.
			6.Effective
			 dateThe amendments made by
			 sections 3 and 4 shall take effect on the date that is 180 days after the date
			 of the enactment of this Act.
		
